          Case 3:19-cv-00912-JR        Document 28       Filed 01/27/20    Page 1 of 3




Ashley J. McDonald, OSB No. 153862
ashley@slindenelson.com
Joseph M. Mabe, OSB No. 045286
joe@slindenelson.com
SLINDE NELSON
425 NW 10th Avenue, Suite 200
Telephone: (503) 417-7777
Of Attorneys for Plaintiff

                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


RICHARD BELL,                                       Case No.: 3:19-cv-00912-JR
   Plaintiff,
                                                    Plaintiff Richard Bell’s
   v.                                               NOTICE OF APPEAL
                                                    to the United States Court of Appeals
MICHAEL J. DAVIS a/k/a JAMES                        for the Ninth Circuit
MICHAEL DAVIS, an individual; BIGADO
NETWORKS INCORPORATED, an Oregon
corporation; MJ CONSULTING
SERVICES, INC., an Oregon corporation
operating under a/b/n EZ TICKET; and EZ
TICKET, LLC, an Oregon limited liability
company,
   Defendants.

        Pursuant to Federal Rule of Appellate Procedure 3(c)(1), notice is hereby given that

Plaintiff Richard Bell (“Bell”) hereby appeals to the United States Court of Appeals for the Ninth

Circuit in the above captioned action from (a) the Opinion and Order denying default judgment

and dismissing Bell’s claims (ECF No. 24), and (b) the final judgment entered on December 31,

2019, (ECF No. 25), attached hereto as Exhibit 1, including any associated orders, which dis-

missed Bell’s claims and motion for default judgment. Pursuant to Ninth Circuit Rule 3-2, Bell’s

Representation Statement is attached here to as Exhibit 2.




PLAINTIFF’S NOTICE OF APPEAL – 1
         Case 3:19-cv-00912-JR   Document 28   Filed 01/27/20   Page 2 of 3




Dated: January 27, 2020

                                    SLINDE NELSON


                                    By:      /s/ Ashley J. McDonald
                                          Ashley J. McDonald, OSB No. 153862
                                          ashley@slindenelson.com
                                          Joseph M. Mabe, OSB No. 045286
                                                 Of Attorneys for Plaintiff




PLAINTIFF’S NOTICE OF APPEAL – 2
         Case 3:19-cv-00912-JR       Document 28       Filed 01/27/20    Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that I served the foregoing Plaintiff Richard Bell’s NOTICE OF

APPEAL on:

Michael J. Davis                                Michael J. Davis
2432 SE Morrison Street                         234 NE Cleveland Ave., #2
Portland, OR 97214                              Gresham, OR 97030

  Individually and as Registered Agent for         Individually and as Registered Agent for
  and EZ Ticket, LLC                               Bigado Networks Incorporated and MJ
                                                   Consulting Services, Inc.


by US FIRST CLASS MAIL.

Dated: January 27, 2020
                                          SLINDE NELSON


                                          By:     /s/ Ashley J. McDonald
                                                Ashley J. McDonald




PLAINTIFF’S NOTICE OF APPEAL – 3
